THE   ATTORNEY           GENERAL
                     OR? TEXAS
                     AUSTIN. TEXAS




Hon. L. A. Wood            Opinion No. V-737
State Superintendent
Department of Education    Re:   The legality of paying the
Austin, Texas                    expenses of State business
                                 travel when the employee
                                 also attends a Convention
                                 meeting in the evening.
Dear Sir:
          Your request for an opinion upon the above
subject matter is as follows:
          "On October 31 Dr. H. E. Robinson
    went to Waco at the request of several
    individuals to assist with special edu-
    cation problems in their schools. He
    was involved in eight or ten such indi-
    vidual conferences from noon on the 31st
    until noon on November 1. He did not go
    to Waco to attend a convention, but at
    7:30 p.m. on October 31 he did attend a
    meeting at which Dr. John Lee of Wayne
    University spoke to a group on "What Is
    Special Education?" I feel that attend-
    ing this meeting at an evening hour does
    not invalidate his claim for expenses
    for transacting necessary official busi-
    ness.
         "I am enclosing a copy of his expense
    account claims covering the details of
    this situation and would appreciate your
    opinion as to whether or not he is entitl-
    ed to reimbursement for his expenses in-
    curred."
          Dr. Robinson's account may be approved for
payment. The State has a just claim upon the working
hours of its employees, but it is not monitor of their
evenings. The prohibition against paying travel ex-
penses of employees to conventions does not operate to
Hon. ,L. A. Wood - Page 2   (V-737)


forbid payment when the employee in fact is traveling
on State business, notwithstanding, while upon such
trip he does actually attend a convention. Each case
such as you put presents a question of fact as to
good faith discharge of the State's business. It is
primarily the duty of the head of the department, and
the issuance and payment of warrant by the accounting
officers of the State to solve such questions. We
may add, however, that the nature of the business trans-
acted, and the character of the convention attended may
be considered in this fact finding as to good faith in-
tention.
          It is within your power and official discre-
tion to approve the claim involved.


          A State employee may lawfully be paid
     travel expense incurred in making a trip
     in good faith upon State business,notmith-
     standing in the evening ho attends a con-
     vention.
                                      Yours   very   truly,
                               ATTOiWEY qGERE.XAL
                                                OF TEXAS




0S:wb
                                By
                                 5%$Yk&+
                                      Assistant